
	

113 SRES 485 ATS: Congratulating the San Antonio Spurs for winning the 2014 National Basketball Association Championship.
U.S. Senate
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 485
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2014
			Mr. Cornyn (for himself and Mr. Cruz) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the San Antonio Spurs for winning the 2014 National Basketball Association
			 Championship.
	
	
		Whereas the San Antonio Spurs (referred to in this preamble as the Spurs) won their fifth National Basketball Association (referred to in this preamble as the NBA)
			 Championship in franchise history on Sunday, June 15, 2014, by defeating
			 the Miami Heat with a score of 104-87 in the fifth game of the NBA Finals
			 at the AT&T Center in San Antonio, Texas;
		Whereas during the 2014 NBA playoffs, the Spurs defeated the Dallas Mavericks, Portland
			 Trailblazers, Oklahoma City Thunder, and the Miami Heat;Whereas the Spurs defeated the Miami Heat, in a rematch of the 2013 NBA Finals, to clinch
			 their fourth title in less than a decade;Whereas the San Antonio Spurs overcame an early 16-point deficit to finish the final series in a
			 decisive fashion, winning by 17 points and securing the NBA championship
			 in only 5 games;Whereas during the 2014 postseason, the Spurs won more playoff games by 15 points or more than any
			 team
			 in NBA history;Whereas the Spurs outscored opponents in the playoffs by 214 points and finished the NBA Finals
			 with a plus 70 point differential, both of which are NBA records;Whereas the Spurs have the highest field-goal percentage in NBA Finals history at 52.8 percent;Whereas since its founding in 1967, the San Antonio Spurs franchise has won 5 world
			 championships, 6 conference titles, and 20 division titles;Whereas the 2013-2014 Spurs roster was comprised of players Jeff Ayres, Aron Baynes, Marco
			 Belinelli, Matt Bonner, Austin Daye, Boris Diaw, Tim Duncan, Manu Ginobli,
			 Danny Green, Damion James, Cory Joseph, Kawhi Leonard, Patty Mills, Tony
			 Parker, and Tiago Splitter, all of whom contributed positively to the
			 team's success;Whereas, Kawhi Leonard was named the Most Valuable Player during the 2014 Finals, averaging 22
			 points and
			 10 rebounds for the San Antonio Spurs;Whereas Tim Duncan broke the record previously held by Kareem Abdul-Jabar for most postseason
			 minutes with 8,870 minutes and exceeded Earvin Magic Johnson's previous record for postseason double-doubles with 158;Whereas Tim Duncan, Tony Parker, and Manu Ginobli have more playoff wins combined than any other
			 3 players on one team in NBA history;Whereas Spurs Head Coach and 2014 NBA Coach of the Year Award Winner Gregg Popovich added to his
			 growing list of accomplishments and impressive legacy by winning his fifth
			 NBA championship;Whereas Spurs Sports and Entertainment owner and Chief Executive Officer Peter Holt and General
			 Manager R. C. Buford have built the Spurs into one of the most successful
			 organizations in NBA history;Whereas the Spurs coaching staff and management have shown a positive commitment to the franchise
			 by successfully acquiring and maintaining a team of players dedicated to
			 discipline, leadership, and achievement;Whereas the Spurs serve the greater San Antonio community by promoting education and literacy,
			 encouraging civic responsibility and engagement, and striving to enhance
			 the quality of life for San Antonians and South Texans alike; andWhereas the Spurs remain the pride and joy of the City of San Antonio: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the San Antonio Spurs for winning the 2014 National Basketball Association Finals;(2)recognizes the achievements of all the players, coaches, and staff who contributed to the 2014
			 season;(3)requests that the Secretary of the Senate prepare an enrolled version of this resolution for
			 presentation to—(A)the owner of San Antonio Spurs;(B)the general manager for the San Antonio Spurs; and(C)the head coach of the San Antonio Spurs.
				
